               Case 2:19-cr-00188-KJM Document 43 Filed 07/30/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:19-cr-188 KJM
11
                                    Plaintiff,             STIPULATION REGARDING USE OF
12                                                         VIDEOCONFERENCING DURING CHANGE OF
                             v.                            PLEA HEARING; FINDINGS AND ORDER
13
     DANIEL WAYNE BENNER,                                  DATE: August 2, 2021
14                                                         TIME: 9:00 a.m.
                                   Defendant.              COURT: Hon. Kimberly J. Mueller
15

16
                                                   BACKGROUND
17
            On October 31, 20219, the Grand Jury in Sacramento returned a one-count Indictment against
18
     the defendant Daniel Wayne Benner, charging him with a violation of: 18 U.S.C. § 2252(a)(2) –
19
     Distribution of Child Pornography (Count One). A change of plea hearing in this matter is set for
20
     August 2, 2021.
21
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
23
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when
24
     1) such hearings “cannot be conducted in person without seriously jeopardizing public health and
25
     safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or
26
     sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,
27
     Pub. L. 116-23 § 15002(b)(2). It also empowered Chief District Court Judges to authorize arraignments
28
     by video or teleconference. Id., § 15002(b)(1).

       STIPULATION REGARDING HEARING                        1
                  Case 2:19-cr-00188-KJM Document 43 Filed 07/30/21 Page 2 of 5


 1           On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6           On July 26, 2021, for the reasons set forth in General Orders Nos. 610, 611, 612, 613, 614, 615,

 7 616, 617, 618, 620, 621, 624, 628, 630, and 631, the Chief Judge of this District, per General Order 632,

 8 extended the findings and authorizations required by the CARES Act: “I hereby extend all findings and

 9 authorizations in General Order No. 614 for another 90 days unless terminated earlier.”

10           In order to authorize change of plea hearings by remote means, however, the CARES Act—as

11 implemented by the General Orders listed in the paragraph above—also requires district courts in

12 individual cases to “find, for specific reasons, that felony pleas or sentencings in those cases cannot be

13 further delayed without serious harm to the interests of justice.” The General Orders listed above require

14 that the defendant consent to remote proceedings. Finally, the remote proceeding must be conducted by

15 videoconference unless “videoconferencing is not reasonably available.” In such cases, district courts

16 may conduct hearings by teleconference.

17           The parties hereby stipulate and agree that each of the requirements of the CARES Act and the

18 General Orders listed above have been satisfied in this case. They request that the Court enter an order

19 making the specific findings required by the CARES Act and General Order 614 et seq. Specifically, for

20 the reasons further set forth below, the parties agree that:

21           1)      The change of plea hearing in this case cannot be further delayed without serious harm to

22 the interest of justice, given the public health restrictions on physical contact, the fact that the parties

23 have reached a plea agreement to resolve this case, and the backlog of cases that is likely to increase in

24 this District if criminal matters do not proceed by videoconference when the defendant consents and

25 resolution has been reached between the parties;

26           2)      The defendant has been detained pending trial in this case, and wishes to resolve his case

27 and participate in programming offered in the Bureau of Prisons; and

28           3)      The defendant waives his physical presence at the change of plea hearing and consents to

       STIPULATION REGARDING HEARING                       2
                 Case 2:19-cr-00188-KJM Document 43 Filed 07/30/21 Page 3 of 5


 1 remote hearing by videoconference. Counsel for Mr. Benner joins in that waiver.

 2                                               STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 6 to exist in California on March 4, 2020.

 7          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 8 National Emergency in response to the COVID-19 pandemic.

 9          3.      In their evolving guidance, the Centers for Disease Control and Prevention (CDC) and

10 other public health authorities have suggested the public: avoid crowds; practice physical distancing

11 between individuals; and wear a mask in indoor settings (under certain conditions) to potentially slow

12 the spread of COVID-19 and its variants, such as the highly contagious Delta variant.

13          4.      On March 17, 2020, this Court issued General Order 611, noting the President’s and

14 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

15 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

16 social distancing. General Order 612, issued the following day, provided: if any criminal matters are

17 maintained on calendar, to the full extent possible they shall be conducted by telephone or video

18 conference.

19          5.      General Order 614, issued on March 30, 2020, specifically found that felony pleas and

20 felony sentencings generally could not be conducted in person in this district without seriously

21 jeopardizing public health and safety, and authorized, under the authority granted by Section

22 15002(b)(1) of the CARES Act, videoconferencing or telephone conferencing in many different criminal

23 proceedings. General Order 614 also allowed the use of videoconferencing or telephone conferencing

24 for felony pleas or sentencings with the defendant’s consent, if a judge finds that the plea or sentencing

25 cannot be further delayed without serious harm to the interests of justice.

26          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

27 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

28 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

      STIPULATION REGARDING HEARING                      3
                 Case 2:19-cr-00188-KJM Document 43 Filed 07/30/21 Page 4 of 5


 1 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 2 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 3 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 4 district judges; two of those positions are currently vacant and without nominations). The report further

 5 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 6 guidance regarding gatherings of individuals.

 7          7.      General Order Nos. 614, 616, 617, 618, 620, 621, 624, 628, 630 and 632 have also made

 8 findings and implemented temporary emergency procedures in response to the COVID–19 crisis, and

 9 these General Orders either remain in effect or have been superseded by a subsequent General Order

10 extending their provisions.

11          8.      Given these facts, it is essential that Judges in this District resolve as many matters as

12 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

13 hearings now, this District will be in a better position to work through the backlog of criminal and civil

14 matters once in-person hearings resume.

15          9.      The change of plea hearing in this case accordingly cannot be further delayed without

16 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

17 person, it only would add to the enormous backlog of criminal and civil matters facing this Court and

18 every Judge in this District, when normal operations resume.

19          10.     Under CARES Act § 15002(b), defendant consents to proceed with the change of plea

20 hearing by videoconference. Counsel joins in this consent.

21          IT IS SO STIPULATED.

22
      Dated: July 29, 2021                                     PHILLIP A. TALBERT
23                                                             Acting United States Attorney
24
                                                               /s/ Christina McCall
25                                                             CHRISTINA McCALL
                                                               Assistant United States Attorney
26

27

28

       STIPULATION REGARDING HEARING                       4
                Case 2:19-cr-00188-KJM Document 43 Filed 07/30/21 Page 5 of 5

     Dated: July 29, 2021                                    /s/ Noa Oren
 1                                                           NOA OREN
                                                             Counsel for Defendant
 2
                                                             Daniel Wayne Benner
 3

 4                                         FINDINGS AND ORDER
 5         1.      The Court adopts the findings above.
 6         2.      Further, the Court specifically finds that:
 7                 a)     The change of plea hearing in this case cannot be further delayed without serious
 8         harm to the interest of justice; and
 9                 b)     The defendant has waived his physical presence at the change of plea hearing and
10         consents to remote hearing by videoconference.
11         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
12 of the CARES Act and General Orders 614 and 632, the change of plea hearing in this case will be

13 conducted by videoconference.

14         IT IS SO FOUND AND ORDERED this 30th day of July 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
